Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Response to Arguments
The arguments/remarks filed by the applicant on 02/18/2022 have been fully considered and are responded in the following.
Applicant's amendments to the claims overcome the claim objections, 35 USC §112(b) and 35 USC §103 rejections previously set forth in the Final Office Action mailed 11/19/2021.
Applicant's arguments with respect to previous 35 U.S.C. 103 rejection for claims 1-5, 7-12 and 14-18 have been fully considered and in light of applicant’s amendments are persuasive. All previous rejections and objections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record:
Chris Carani on Friday May 6, 2022.
See attached “Supplemental Amendment”.

Allowable Subject Matter
Claims 1-5, 7-12 and 14-18 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 8. The closest prior art of record:
Miller (US 20150049922 A1) – Fig. 3 and ¶03 which details how a facial recognition fails in 370, and where a un-recognized user gets limited access to the mobile device. Furthermore, in step 400 it will repeat the steps and re-lock the mobile device after a number of times.
Nye (US 20180047230 A1) – ¶10, 45 and 181-185 disclose count of times a face was detected similar to the instant application but has a later filing date. 
Child et al. (US 20160217638 A1) is the parent application for the continuation in part of the Nye reference cited above and although it has an earlier filing date than the instant application but does not disclose the count concept.
Greene (US 20180061220 A1) – Abstract discloses capturing a video footage of unknown user for authentication purposes.
Huang et al. (US 20160371504 A1) – ¶89-99 and 147; disclose a threshold of matching images to authenticate a user.
Gao et al. (US 20160292493 A1) – ¶28-30 and fig. 5 and 9 disclose authenticating an uncategorized individual using a score.
The prior art cited above do not disclose the entire limitation of independent claim 1 “if it is determined that there is a first stranger image matching the first image successfully, the method further comprises: updating a collection count of the stored first stranger image, wherein every time an image matching the stranger image is collected, the collection count of the first stranger image is increased by a preset count.” as cited in the application. The other independent claim(s) might have slight variations in verbiage but essentially recite similar claim scope and elements.

This limitation in conjunction with all the other limitations in claims 1 and 8 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1 and 8 contain allowable subject matter along with claims 2-5, 7, 9-12 and 14-18 based on their dependency on claims 1 and 8 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493